


Exhibit 10.2
LIMITED GUARANTY
This LIMITED GUARANTY (the “Guaranty”) is made and entered into as of July 2,
2014, by NORTHSTAR REAL ESTATE INCOME II, INC., a Maryland corporation (“NS
Income II”), and NORTHSTAR REAL ESTATE INCOME OPERATING PARTNERSHIP II, LP, a
Delaware limited partnership, each having an address at c/o NorthStar Real
Estate Income II, Inc., 399 Park Avenue, 18th Floor, New York, New York 10022
(individually and collectively, as the context may require “Guarantor”), for the
benefit of DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, a branch of a foreign
banking institution, whose address is 60 Wall Street, 10th Floor, New York, New
York 10005 (“Buyer”). This Guaranty is made with reference to the following
facts:


A.    DB Loan NT-II, LLC, a Delaware limited liability company (“Master Seller”;
together with each Series Seller (as defined in the Repurchase Agreement
(defined below)) formed by Master Seller under the Repurchase Agreement,
collectively, “Seller”), and Buyer have entered into that certain Master
Repurchase Agreement, dated as of the date hereof (as amended, modified and/or
restated, the “Repurchase Agreement”), pursuant to which Buyer may purchase
Purchased Loans (as defined in the Repurchase Agreement) from Seller with a
simultaneous agreement from Seller to repurchase such Purchased Loans at a date
certain or on demand (the “Transactions”);
B.    Buyer has requested, as a condition of entering into the Transaction
Documents, that Guarantor deliver to Buyer this Guaranty;
C.    Guarantor is an Affiliate (as defined in the Repurchase Agreement) and
directly or indirectly controls Seller;
D.    Guarantor expects to benefit if Buyer enters into the Transaction
Documents with Seller, and desires that Buyer enter into the Transaction
Documents with Seller; and
E.    Buyer would not enter into the Transaction Documents with Seller unless
Guarantor executed this Guaranty. This Guaranty is therefore delivered to Buyer
to induce Buyer to enter into the Transaction Documents.
NOW, THEREFORE, in exchange for good, adequate, and valuable consideration, the
receipt of which Guarantor acknowledges, and to induce Buyer to enter into the
Transaction Documents, Guarantor agrees as follows:
1.    Definitions. For purposes of this Guaranty, the following terms shall be
defined as set forth below. In addition, any capitalized term used herein which
is defined in the Repurchase Agreement but not defined in this Guaranty shall
have the meaning ascribed to such term in the Repurchase Agreement.
(a)    “Adjusted Leverage Ratio” means, as of any date, the ratio of (a) Total
Indebtedness to (b) Total Equity of NS Income II as of such date.
(b)    “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise and
“Controlling,” “Controlled” and “under common Control” shall have meanings
correlative thereto. For purposes of this definition, debt securities that are
convertible into common stock will be treated as voting securities only when
converted.

1

--------------------------------------------------------------------------------



(c)    “Consolidated Subsidiaries” mean, with respect to any Person as of any
date, any and all Subsidiaries or other entities that are consolidated with such
Person in accordance with GAAP.
(d)    “Costs” means all reasonable out-of-pocket costs and expenses incurred by
Buyer in any Proceeding or in obtaining legal advice and assistance in
connection with any Proceeding, any Guarantor Litigation, or any Default or
Event of Default by Seller under the Transaction Documents or any default by
Guarantor under this Guaranty (including any breach of a representation or
warranty contained in this Guaranty), including, without limitation, reasonable
out-of-pocket attorneys’ fees, disbursements, court costs and expenses.
(e)    “Guarantied Obligations” means Seller’s obligations to fully and promptly
pay all sums owed to Buyer under the Repurchase Agreement, the Letter Agreement,
and the other Transaction Documents and to Buyer and any Affiliated Hedge
Counterparties under any Affiliated Hedging Transactions with Affiliated Hedge
Counterparties, at the times and according to the terms required by the
Transaction Documents or the applicable Affiliated Hedging Transaction
documents, as applicable, including the Repurchase Price for each Purchased
Loan, accrued interest, default interest, costs, or fees (including any such
interest, costs or fees arising from and after the filing of an Insolvency
Proceeding by or against Seller), without regard to any modification,
suspension, or limitation of such terms not agreed to by Buyer, such as a
modification, suspension, or limitation arising in or pursuant to any Insolvency
Proceeding by or against Seller (even if any such modification, suspension, or
limitation causes Seller’s obligation to become discharged or unenforceable, and
in the case of an Insolvency Proceeding against Seller, even if such
modification was made with Buyer’s consent or agreement).
(f)    “Guarantor Litigation” means any litigation, arbitration, investigation,
or administrative proceeding of or before any court, arbitrator, or governmental
authority, bureau or agency that materially affects this Guaranty or any
asset(s) or property(ies) of Guarantor.
(g)    “Indebtedness” means, with respect to any Person: (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
the issuance and sale of debt securities or the sale of property to another
Person subject to an agreement, contingent or otherwise, to repurchase such
property from such Person); (b) obligations of such Person to pay the deferred
purchase or acquisition price of property or services, other than trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business; (c) indebtedness of others secured by a Lien
on the property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person (not to exceed the market value of such
property); (d) recourse obligations of such Person in respect of letters of
credit or similar instruments (in each case, to the extent such obligations are
not cash collateralized) issued or accepted by banks and other financial
institutions for account of such person; (e) recourse obligations of such Person
under any repurchase agreement, short sale, futures contract (including
Eurodollar futures) or options contract or any interest rate swap, cap or collar
agreement or derivatives transaction to which it is a party; and (f) recourse
guarantees issued by such Person with respect to any of the foregoing
obligations of its Affiliates (excluding so-called “bad boy” guarantees that
have not yet been quantified).
(h)    “Insolvency Proceeding” means any voluntary or involuntary case or
proceeding under the Bankruptcy Code or any other insolvency, bankruptcy,
reorganization, liquidation, or like proceeding under any Bankruptcy Laws.
(i)    “Lien” means any mortgage, lien, encumbrance, charge or other security
interest, whether arising under contract, by operation of law, judicial process
or otherwise.

2

--------------------------------------------------------------------------------



(j)    “Liquidity” means, as of any date, NS Income II’s consolidated cash and
cash equivalents as of such date, as reflected on NS Income II’s publicly-filed
consolidated financial statements prepared in accordance with GAAP.
(k)    “Member” means DB Loan Member NT-II, LLC, a Delaware limited liability
company.
(l)    “NS Income II” means Northstar Real Estate Income II, Inc., a Maryland
corporation
(m)    “Proceeding” means any action, suit, arbitration, or other proceeding
arising out of or relating to the interpretation or enforcement of, this
Guaranty or the Transaction Documents, including (a) an Insolvency Proceeding;
(b) any proceeding in which Buyer endeavors to realize upon any Security or to
enforce any Transaction Document(s) (including this Guaranty) against Seller or
Guarantor, to the extent that Buyer is the prevailing party in such proceeding
or such proceeding results in a settlement pursuant to which any payment is made
by Guarantor; and (c) any proceeding commenced by Seller or Guarantor against
Buyer in which Buyer is the prevailing party.
(n)    “Security” means any security or collateral held by or for Buyer for the
Transactions or the Guarantied Obligations, whether real or personal property,
including any mortgage, deed of trust, financing statement, security agreement,
and other security document or instrument of any kind securing the Transactions
in whole or in part. “Security” shall include all assets and property of any
kind whatsoever pledged or mortgaged to Buyer pursuant to the Transaction
Documents.
(o)    “Seller” has the meaning set forth in recital A to this Guaranty and
shall include: (a) any estate created by the commencement of an Insolvency
Proceeding by or against Seller; (b) any trustee, liquidator, sequestrator, or
receiver of Seller or any of its property; and (c) any similar person duly
appointed pursuant to any law governing any Insolvency Proceeding of Seller.
(p)    “State” means the State of New York.
(q)    “Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of a contingency) to elect a majority
of the board of directors or other managers of such corporation, partnership,
limited liability company or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.
(r)    “Total Equity” means total equity as shown on NS Income II’s
publicly-filed consolidated financial statements prepared in accordance with
GAAP.
(s)    “Total Indebtedness” means, as of any date, the sum of (i) all amounts of
Indebtedness of NS Income II and its Consolidated Subsidiaries plus (ii) the
proportionate share of all Indebtedness of NS Income II not reflected on NS
Income II’s publicly-filed consolidated financial statements prepared in
accordance with GAAP.
(t)    “Transaction Document” means each “Transaction Document” (as defined in
the Repurchase Agreement) other than this Guaranty.
2.    Absolute Guaranty of All Guarantied Obligations. (a)  Subject to clause
(b) below, Guarantor hereby unconditionally and irrevocably guarantees to Buyer
the prompt and complete payment and performance by Seller when due (whether at
the stated maturity, by acceleration or

3

--------------------------------------------------------------------------------



otherwise) of the Guarantied Obligations. All assets and property of Guarantor
shall be subject to recourse if Guarantor fails to pay any Guarantied
Obligation(s) when and as required to be paid pursuant to the Transaction
Documents.
(b)    Notwithstanding anything herein or in any other Transaction Document to
the contrary, but subject to clauses (c) and (d) below, the maximum liability of
Guarantor hereunder and under the other Transaction Documents shall in no event
exceed the sum of (i) the greater of (A) the sum of (1) twenty-five percent
(25%) of the aggregate Repurchase Price of all Purchased Loans that are
Stabilized Loans subject to Transactions under the Repurchase Agreement as of
the date of the occurrence of any Event of Default (which remains uncured and
for which Buyer has made any demand for payment by Guarantor hereunder) plus (2)
one hundred percent (100%) of the aggregate Repurchase Price of all Purchased
Loans that are Transition Loans subject to Transactions under the Repurchase
Agreement as of the date of the occurrence of any Event of Default (which
remains uncured and for which Buyer has made any demand for payment by Guarantor
hereunder), and (B) the lesser of (1) $12,500,000, provided that if the Maximum
Amount (as defined in the Letter Agreement) shall be increased at any time to an
amount greater than $100,000,000, the amount under this Section 2(b)(i)(B)(1)
shall be increased to include twelve and one-half percent (12.5%) of the amount
of such increase in the Maximum Amount, and (2) the aggregate Repurchase Price
of all Purchased Loans then subject to Transactions under the Repurchase
Agreement; (ii) all Exit Fees (as defined in the Letter Agreement) due and
payable to Buyer under the Transaction Documents; and (iii) Buyer’s Costs
relating to the enforcement of remedies pursuant to this Guaranty .
(c)    Notwithstanding the foregoing, the limitation on recourse liability as
set forth in subsection (b) above SHALL BECOME NULL AND VOID and shall be of no
further force and effect and the Guarantied Obligations immediately shall become
fully recourse to Seller and Guarantor, jointly and severally, in the event of
any of the following:
(i)    a voluntary Insolvency Proceeding is commenced by Seller (with respect to
Seller) or Member (with respect to Member) under any Bankruptcy Law; or
(ii)    an involuntary Insolvency Proceeding under any Bankruptcy Law against
Seller or Member in which Seller, Member, Guarantor, or any Affiliate of any of
the foregoing has or have colluded or conspired with the creditors in connection
with the commencement or filing of such proceeding prior to such filing.
(d)    In addition to the foregoing and notwithstanding the limitation on
recourse liability set forth in subsection (b) above, Guarantor shall be liable
for any reasonable out-of-pocket losses, costs, claims, expenses or other
liabilities incurred by Buyer arising out of or attributable to:
(i)    fraud or intentional misrepresentation by or on behalf of Seller, Member
or Guarantor in connection with the execution and the delivery of this Guaranty,
the Repurchase Agreement, the Letter Agreement or any of the other Transaction
Documents, or any certificate, report, financial statement or other instrument
or document furnished to Buyer at the time of the closing of the Repurchase
Agreement or during the term of the Repurchase Agreement;
(ii)    any material breach by Seller or Member of the single-purpose entity
covenants set forth in Section 12 of the Repurchase Agreement which results in
the substantive consolidation of Master Seller, any Series Seller and/or Member
with any other Person;

4

--------------------------------------------------------------------------------



(iii)    the misappropriation or misapplication by Seller, Guarantor or any of
their respective Affiliates of any Income received with respect to the Purchased
Loans in violation of the Transaction Documents; and
(iv)    any material breach of any representations and warranties by Seller or
Guarantor, or any of their respective Affiliates, of any representations and
warranties in the Transaction Documents relating to Environmental Laws or
Hazardous Materials, or any indemnity for costs incurred in connection with the
violation of any Environmental Law, the correction of any environmental
condition, or the removal of any Hazardous Materials, in each case in any way
affecting any Mortgaged Property or any of the Purchased Loans.
(e)    Nothing herein shall be deemed to be a waiver of any right which Buyer
may have under Section 506(a), 506(b), 1111(b) or any other provision of the
Bankruptcy Code or any other Bankruptcy Law to file a claim for the full amount
of the indebtedness secured by the Repurchase Agreement or to require that all
collateral shall continue to secure all of the indebtedness owing to the Buyer
in accordance with the Repurchase Agreement or any other Transaction Documents.
(f)    Guarantor further agrees to pay any and all reasonable out-of-pocket
expenses (including, without limitation, all reasonable out-of-pocket fees and
disbursements of counsel) which may be paid or actually incurred by Buyer in
enforcing, or obtaining advice of counsel in respect of, any rights with respect
to, or collecting, any or all of the Guaranteed Obligations and/or enforcing any
rights with respect to, or collecting against, Guarantor under this Guaranty
after the occurrence and during the continuance of a Default or Event of
Default. This Guaranty shall remain in full force and effect until the
Guaranteed Obligations are paid in full, notwithstanding that from time to time
prior thereto Seller may be free from any Guaranteed Obligations.


(g)    No payment or payments made by Seller, Member or any other Person or
received or collected by Buyer from Seller, Member or any other Person by virtue
of any action or proceeding or any set-off or appropriation or application, at
any time or from time to time, in reduction of or in payment of the Guarantied
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of Guarantor hereunder which shall, notwithstanding any such payment
or payments, remain liable for the amount of the Guarantied Obligations until
the Guarantied Obligations are paid in full; provided, however, that Guarantor’s
liability under Section 2 of this Guaranty shall be reduced by the amount of any
payments actually received by Buyer from Seller, Member or any other Person in
payment of the Repurchase Obligations (but any amounts received shall not reduce
the Guarantied Obligations due under Section 2(b) of this Guaranty unless and
until the aggregate Repurchase Price has been repaid to an amount less than the
amount due under Section 2(b)).
(h)    Guarantor agrees that whenever, at any time, or from time to time,
Guarantor shall make any payment to Buyer on account of Guarantor’s liability
hereunder, Guarantor will notify Buyer in writing that such payment is made
under this Guaranty for such purpose.
3.    Nature of Liability. Guarantor’s liability under this Guaranty is primary
and not secondary.
4.    Changes in Transaction Documents. Without notice to, or consent by,
Guarantor, and in Buyer’s sole and absolute discretion and without prejudice to
Buyer or in any way limiting or reducing Guarantor’s liability under this
Guaranty, Buyer may: (a) grant extensions of time, renewals or other indulgences
or modifications to Seller or any other party under any of the Transaction
Document

5

--------------------------------------------------------------------------------



(s), (b) change, amend or modify any Transaction Document(s), (c) authorize the
sale, exchange, release or subordination of any Security, (d) accept or reject
additional Security, (e) discharge or release any party or parties liable under
the Transaction Documents, (f) foreclose or otherwise realize on any Security,
or attempt to foreclose or otherwise realize on any Security in accordance with
the terms of the Repurchase Agreement, whether such attempt is successful or
unsuccessful, (g) accept or make compositions or other arrangements or file or
refrain from filing a claim in any Insolvency Proceeding, (h) enter into other
Transactions with Seller in such amount(s) and at such time(s) as Buyer may
determine, (i) credit payments in such manner and order of priority to
Repurchase Prices, or other obligations as Buyer may determine in its discretion
in accordance with the terms of the Repurchase Agreement, and (j) otherwise deal
with Seller and any other party related to the Transactions or any Security as
Buyer may determine in its sole and absolute discretion. Without limiting the
generality of the foregoing, Guarantor’s liability under this Guaranty shall
continue even if Buyer alters any obligations under the Transaction Documents in
any respect or Buyer’s or Guarantor’s remedies or rights against Seller are in
any way impaired or suspended without Guarantor’s consent. If Buyer performs any
of the actions described in this paragraph, then Guarantor’s liability shall
continue in full force and effect even if Buyer’s actions impair, diminish or
eliminate Guarantor’s subrogation, contribution, or reimbursement rights (if
any) against Seller, or otherwise adversely affect Guarantor or expand
Guarantor’s liability hereunder.
5.    Certain Financial Covenants.
Guarantor covenants that:
(a)    At no time will NS Income II’s Liquidity fall below the greater of (i)
$10,000,000 and (ii) ten percent (10%) of the Maximum Amount; provided, however,
in the event that Guarantor has entered into or shall enter into or amend a
repurchase agreement, warehouse facility, credit facility or other similar
arrangement for the financing of commercial mortgage loans of a comparable or
shorter term nature with any person, which by its terms requires Guarantor (or
any of them) to maintain a minimum level of Liquidity in excess of the amount
required above (a “More Favorable Agreement”), Guarantor shall promptly notify
Buyer of the terms of such More Favorable Agreement and, at Buyer’s written
request, the parties shall enter into an amendment of this Section 5 increasing
the minimum required Liquidity amount to such higher amount required in such
More Favorable Agreement and shall otherwise amend any applicable terms of the
Repurchase Agreement, the other Transaction Documents and this Guaranty as
necessary to reflect such increase in the required Liquidity amount, which
amendment(s) shall be in form and substance reasonably acceptable to each of the
parties.
(b)    At no time will NS Income II’s Total Equity be less than the greater of
(i) $100,000,000 and (ii) the product of (A) the then-current Maximum Amount (as
defined in the Letter Agreement) multiplied by (B) one and one-half (1.5).
(c)    At no time will NS Income II’s Adjusted Leverage Ratio be more than
2.5:1.0.
6.    Nature of Guaranty. Guarantor’s liability under this Guaranty is a
guaranty of payment of the Guarantied Obligations, and is not a guaranty of
collection or collectability. Guarantor’s liability under this Guaranty is not
conditioned or contingent upon the genuineness, validity, regularity or
enforceability of any of the Transaction Documents. Guarantor’s liability under
this Guaranty is a continuing, absolute, and unconditional obligation under any
and all circumstances whatsoever (except as expressly stated, if at all, in this
Guaranty), without regard to the validity, regularity or enforceability of any
of the Guarantied Obligations. Guarantor acknowledges that Guarantor is fully
obligated under this Guaranty even if Seller had no liability at the time of
execution of the Transaction Documents or

6

--------------------------------------------------------------------------------



later ceases to be liable under any Transaction Document, whether pursuant to
Insolvency Proceedings by or against Seller or otherwise (other than payment in
full of the Guarantied Obligations). Guarantor shall not be entitled to claim,
and irrevocably covenants not to raise or assert, any defenses against any
Guarantied Obligation that would or might be available to Seller, other than
actual payment and performance of such Guarantied Obligations in full in
accordance with their terms. Guarantor waives any right to compel Buyer to
proceed first against Seller or any Security before proceeding against
Guarantor. Guarantor agrees that if any of the Guarantied Obligations are or
become void or unenforceable against Seller (because of inadequate
consideration, lack of capacity, Insolvency Proceedings, or for any other
reason), then Guarantor’s liability under this Guaranty shall continue in full
force with respect to all Guarantied Obligations as if they were and continued
to be legally enforceable, all in accordance with their terms and, in the case
of Insolvency Proceedings, before giving effect to the Insolvency Proceedings.
Without limiting the generality of the foregoing, if the Guarantied Obligations
are “nonrecourse” as to Seller or Seller’s liability for the Guarantied
Obligations is otherwise limited in some way, Guarantor nevertheless intends to
be fully liable, to the full extent of all of Guarantor’s assets, with respect
to all the Guarantied Obligations, even though Seller’s liability for the
Guarantied Obligations may be less limited in scope or less burdensome.
Guarantor waives any defense that might otherwise be available to Guarantor
based on the proposition that a guarantor’s liability cannot exceed the
liability of the principal. Guarantor waives any defenses to this Guaranty
arising or purportedly arising from the manner in which Buyer disburses the
Purchase Price for any Purchased Loan to Seller or otherwise, or any waiver of
the terms of any Transaction Document by Buyer or other failure of Buyer to
require full compliance with the Transaction Documents. Guarantor’s liability
under this Guaranty shall continue until all sums due under the Transaction
Documents have been paid in full and all other performance required under the
Transaction Documents has been rendered in full, except as expressly provided
otherwise in this Guaranty. Guarantor’s liability under this Guaranty shall not
be limited or affected in any way by any impairment or any diminution or loss of
value of any Security whether caused by (a) hazardous substances, (b) Buyer’s
failure to perfect a security interest in any Security, (c) any disability or
other defense(s) of Seller, or (d) any breach by Seller of any representation or
warranty contained in any Transaction Document.
7.    Waivers of Rights and Defenses. Guarantor waives any right to require
Buyer to (a) proceed against Seller, (b) proceed against or exhaust any
Security, or (c) pursue any other right or remedy for Guarantor’s benefit.
Guarantor agrees that Buyer may proceed against Guarantor with respect to the
Guarantied Obligations without taking any actions against Seller and without
proceeding against or exhausting any Security. Guarantor agrees that Buyer may
unqualifiedly exercise in its sole discretion (or may waive or release,
intentionally or unintentionally) any or all rights and remedies available to it
against Seller without impairing Buyer’s rights and remedies in enforcing this
Guaranty, under which Guarantor’s liabilities shall remain independent and
unconditional. Guarantor agrees and acknowledges that Buyer’s exercise (or
waiver or release) of certain of such rights or remedies may affect or eliminate
Guarantor’s right of subrogation or recovery against Seller (if any) and that
Guarantor may incur a partially or totally nonreimbursable liability in
performing under this Guaranty. Guarantor has assumed the risk of any such loss
of subrogation rights, even if caused by Buyer’s acts or omissions. If Buyer’s
enforcement of rights and remedies, or the manner thereof, limits or precludes
Guarantor from exercising any right of subrogation that might otherwise exist,
then the foregoing shall not in any way limit Buyer’s rights to enforce this
Guaranty. Without limiting the generality of any other waivers in this Guaranty,
Guarantor expressly waives any statutory or other right (except as set forth
herein) that Guarantor might otherwise have to: (i) limit Guarantor’s liability
after a nonjudicial foreclosure sale to the difference between the Guarantied
Obligations and the fair market value of the property or interests sold at such
nonjudicial foreclosure sale or to any other extent, (ii) otherwise limit
Buyer’s right to recover a deficiency judgment after any foreclosure sale, or
(iii) require Buyer to exhaust its Security before Buyer may obtain a personal
judgment for any deficiency. Any proceeds of a foreclosure or

7

--------------------------------------------------------------------------------



similar sale may be applied first to any obligations of Seller that do not also
constitute Guarantied Obligations within the meaning of this Guaranty. Guarantor
acknowledges and agrees that any nonrecourse or exculpation provided for in any
Transaction Document, or any other provision of a Transaction Document limiting
Buyer’s recourse to specific Security or limiting Buyer’s right to enforce a
deficiency judgment against Seller or any other person, shall have absolutely no
application to Guarantor’s liability under this Guaranty. To the extent that
Buyer collects or receives any sums or payments from Seller or any proceeds of a
foreclosure or similar sale, Buyer shall have the right, but not the obligation,
to apply such amounts first to that portion of Seller’s indebtedness and
obligations to Buyer (if any) that is not covered by this Guaranty, regardless
of the manner in which any such payments and/or amounts are characterized by the
person making the payment.
8.    Additional Waivers. Guarantor waives diligence and all demands, protests,
presentments and notices of every kind or nature, including notices of protest,
dishonor, nonpayment, acceptance of this Guaranty and the creation, renewal,
extension, modification or accrual of any of the Guarantied Obligations.
Guarantor further waives the right to plead any and all statutes of limitations
as a defense to Guarantor’s liability under this Guaranty or the enforcement of
this Guaranty. No failure or delay on Buyer’s part in exercising any power,
right or privilege under this Guaranty shall impair or waive any such power,
right or privilege.
9.    Other Actions Taken or Omitted. Notwithstanding any other action taken or
omitted to be taken with respect to the Transaction Documents, the Guarantied
Obligations, or the Security, whether or not such action or omission prejudices
Guarantor or increases the likelihood that Guarantor will be required to pay the
Guarantied Obligations pursuant to the terms hereof, it is the unambiguous and
unequivocal intention of Guarantor that Guarantor shall be obligated to pay the
Guarantied Obligations when due, notwithstanding any occurrence, circumstance,
event, action, or omission whatsoever, whether contemplated or uncontemplated,
and whether or not otherwise or particularly described herein, which obligation
shall be deemed satisfied as to any Guaranteed Obligation only upon the full and
final payment and satisfaction of such Guarantied Obligations.
10.    No Duty to Prove Loss. To the extent that Guarantor at any time incurs
any liability under this Guaranty following the occurrence of an Event of
Default, Guarantor shall pay Buyer (to be applied on account of the Guarantied
Obligations) the amount provided for in this Guaranty, without any requirement
that Buyer demonstrate that the Security is inadequate for the Transactions; or
that Buyer has currently suffered any loss; or that Buyer has otherwise
exercised (to any degree) or exhausted any of Buyer’s rights or remedies with
respect to Seller or any Security.
11.    Full Knowledge. Guarantor acknowledges, represents, and warrants that
Guarantor has had a full and adequate opportunity to review the Transaction
Documents, the transactions contemplated by the Transaction Documents, and all
underlying facts relating to such transactions. Guarantor represents and
warrants that Guarantor fully understands: (a) the remedies Buyer may pursue
against Seller and/or Guarantor in the event of a default under the Transaction
Documents, (b) the value (if any) and character of any Security, and (c)
Seller’s financial condition and ability to perform under the Transaction
Documents. Guarantor agrees to keep itself fully informed regarding all aspects
of the foregoing and the performance of Seller’s obligations to Buyer, it being
acknowledged that Buyer has no duty, whether now or in the future, to disclose
to Guarantor any such information. At any time provided for in the Transaction
Documents, Guarantor agrees and acknowledges that an Insolvency Proceeding
affecting Guarantor, or other actions or events relating to Guarantor (including
Guarantor’s failure to comply with the financial covenants in Section 5 of this
Guaranty), in each case, as set forth in the Transaction Documents, may be
event(s) of default under the Transaction Documents.

8

--------------------------------------------------------------------------------



12.    Representations and Warranties. Each Guarantor acknowledges, represents
and warrants as of the date hereof and as of each Purchase Date as follows, and
acknowledges that Buyer is relying upon the following acknowledgments,
representations, and warranties by Guarantor in entering into the Transactions:
(a)    Due Execution; Enforceability. The Guaranty has been duly executed and
delivered by Guarantor, for good and valuable consideration. The Guaranty
constitutes the legal, valid and binding obligations of Guarantor, enforceable
against Guarantor in accordance with its respective terms subject to bankruptcy,
insolvency, and other limitations on creditors’ rights generally and to
equitable principles.
(b)    No Conflict. The execution, delivery, and performance of this Guaranty
will not conflict with or result in a breach of any of the terms, conditions or
provisions of (i) the organizational documents of Guarantor, (ii) any
contractual obligation to which Guarantor is now a party or by which it is
otherwise bound or to which the assets of Guarantor are subject or constitute a
default thereunder, or result in the creation or imposition of any Lien upon any
of the assets of Guarantor thereunder, other than pursuant to this Guaranty,
(iii) any judgment or order, writ, injunction, decree or demand of any court
applicable to Guarantor, or (iv) any applicable requirement of law, in each case
under the foregoing clauses (ii), (iii) and (iv), to the extent that such
conflict or breach would have a material adverse effect upon Guarantor’s ability
to perform its obligations hereunder. Guarantor has all necessary licenses,
permits and other consents from Governmental Authorities necessary for the
performance of its obligations under this Guaranty.
(c)    Litigation; Requirements of Law. There is no action, suit, proceeding,
investigation, or arbitration pending or, to the best knowledge of Guarantor,
threatened against Seller, Guarantor or any of their respective assets, nor is
there any action, suit, proceeding, investigation, or arbitration pending or, to
the best knowledge of Guarantor, threatened against Guarantor which may result
in any material adverse change in the business, operations, financial condition,
properties, or assets of Seller or Guarantor, or which may have an adverse
effect on the validity of the Guaranty or the Transaction Documents or the
Purchased Loans or any action taken or to be taken in connection with the
obligations of Guarantor under the Guaranty or of Seller under any of the
Transaction Documents. Guarantor is in compliance in all material respects with
all requirements of law applicable to Guarantor. Neither Seller nor Guarantor is
in default in any material respect with respect to any judgment, order, writ,
injunction, decree, rule or regulation of any arbitrator or Governmental
Authority.
(d)    No Third Party Consent Required. No consent of any person (including
creditors or partners, members, stockholders, or other owners of Guarantor),
except those consents provided as of this date hereof, is required in connection
with Guarantor’s execution of this Guaranty or performance of Guarantor’s
obligations under this Guaranty. Guarantor’s execution of, and obligations
under, this Guaranty are not contingent upon any consent, license, permit,
approval, or authorization of, exemption by, notice or report to, or
registration, filing, or declaration with, any governmental authority, bureau,
or agency, whether local, state, federal, or foreign.
(e)    Authority and Execution. Guarantor is duly formed and validly existing
under the laws of the State of its formation and has full power, authority, and
legal right to execute, deliver and perform its obligations under this Guaranty.
Guarantor has taken all necessary organizational and legal action to authorize
this Guaranty.
(f)    No Representations by Buyer. Guarantor delivers this Guaranty based
solely upon Guarantor’s own independent investigation and based in no part upon
any representation or statement by Buyer.

9

--------------------------------------------------------------------------------



13.    No Misstatements. No information, exhibit, report or certificate
furnished by Guarantor to Buyer in connection with the Transactions or any
Transaction Document contains any material misstatement of fact nor omits any
fact necessary to make such information, exhibit, report, or certificate not
materially misleading.
14.    Reimbursement and Subrogation Rights. Except to the extent that Buyer
notifies Guarantor to the contrary in writing from time to time:
(a)    General Deferral of Reimbursement. Except to the extent set forth in
Section 14(b) below, Guarantor waives any right to be reimbursed by Seller for
any payment(s) made by Guarantor on account of the Guarantied Obligations,
unless and until all Guarantied Obligations have been paid in full and all
periods within which such payments may be set aside or invalidated have expired.
Guarantor acknowledges that Guarantor has received adequate consideration for
execution of this Guaranty by virtue of Buyer’s entering into the Transactions
(which benefit Guarantor, as a direct or indirect owner or principal of Seller)
and Guarantor does not require or expect, and is not entitled to, any other
right of reimbursement against Seller as consideration for this Guaranty.
(b)    Deferral of Subrogation and Contribution. Guarantor agrees that it shall
not assert a right of subrogation against Seller or Buyer or against any
Security unless and until: (a) such right of subrogation does not violate (or
otherwise produce any result adverse to Buyer under) any applicable law,
including any bankruptcy or insolvency law; (b) all amounts due under the
Transaction Documents have been paid in full and all other performance required
under the Transaction Documents has been rendered in full to Buyer; (c) all
periods within which such payment may be set aside or invalidated have expired;
and (d) Buyer has released, transferred or disposed of all of its right, title
and interest in all Security (such deferral of Guarantor’s subrogation and
contribution rights, the “Subrogation Deferral”).
(c)    Effect of Invalidation. To the extent that a court of competent
jurisdiction determines that Guarantor’s Subrogation Deferral is void or
voidable for any reason, Guarantor agrees, notwithstanding any acts or omissions
by Buyer that Guarantor’s rights of subrogation against Seller or Buyer and
Guarantor’s right of subrogation against any Security shall at all times be
junior and subordinate to Buyer’s rights against Seller and to Buyer’s right,
title and interest in such Security.
(d)    Claims in Insolvency Proceeding. Guarantor shall not file any claim in
any Insolvency Proceeding by or against Seller or Member unless Guarantor
simultaneously assigns and transfers such claim to Buyer, without consideration,
pursuant to documentation fully satisfactory to Buyer. Guarantor shall
automatically be deemed to have assigned and transferred such claim to Buyer
whether or not Guarantor executes documentation to such effect, and by executing
this Guaranty hereby authorizes Buyer (and grants Buyer a power of attorney
coupled with an interest, and hence irrevocable) to execute and file such
assignment and transfer documentation on Guarantor’s behalf. Buyer shall have
the sole right to vote, receive distributions, and exercise all other rights
with respect to any such claim; provided, however, that if and when the
Guarantied Obligations have been paid in full Buyer shall release to Guarantor
any further payments received on account of any such claim, and shall assign and
transfer such claim back to Guarantor.
15.    Waiver Disclosure. Guarantor acknowledges that pursuant to this Guaranty,
Guarantor has waived a substantial number of defenses that Guarantor might
otherwise under some circumstance(s) be able to assert against Guarantor’s
liability to Buyer. Guarantor acknowledges and confirms that Guarantor has
substantial experience as a sophisticated participant in substantial commercial
real estate transactions (including financings) and is fully familiar with the
legal consequences of signing this or any other guaranty. In addition, Guarantor
is represented by competent

10

--------------------------------------------------------------------------------



counsel. Guarantor has consulted with such counsel and understands the nature,
scope, and effect of the waivers contained in this Guaranty (a “Waiver
Disclosure”). In the alternative, Guarantor has knowingly and intentionally
waived obtaining a Waiver Disclosure. Accordingly Guarantor does not require or
expect Buyer to provide a Waiver Disclosure. It is not necessary for Buyer or
this Guaranty to provide or set forth any Waiver Disclosure, notwithstanding any
principles of law to the contrary. Nevertheless, Guarantor specifically
acknowledges that Guarantor is fully aware of the nature, scope, and effect of
all waivers contained in this Guaranty, all of which have been fully disclosed
to Guarantor. Guarantor acknowledges that as a result of the waivers contained
in this Guaranty:
(a)    Actions by Buyer. Buyer will be able to take a wide range of actions
relating to Seller, the Transactions, and the Transaction Documents, all without
Guarantor’s consent or notice to Guarantor. Guarantor’s full and unconditional
liability under this Guaranty will continue whether or not Guarantor has
consented to such actions.
(b)    Interaction with Seller Liability. Guarantor shall be fully liable for
all Guarantied Obligations even if the Transaction Documents are otherwise
invalid, unenforceable, or subject to defenses available to Seller. Guarantor
acknowledges that Guarantor’s full and unconditional liability under this
Guaranty (with respect to the Guarantied Obligations as if they were fully
enforceable against Seller) will continue notwithstanding any such limitations
on or impairment of Seller’s liability.
(c)    Timing of Enforcement. Buyer will be able to enforce this Guaranty
against Guarantor even though Buyer might also have available other rights and
remedies that Buyer could conceivably enforce against the Security or against
other parties. As a result, Buyer may require Guarantor to pay the Guarantied
Obligations earlier than Guarantor would prefer to pay the Guarantied
Obligations, including immediately upon the occurrence of an Event of Default by
Seller. Guarantor will not be able to assert against Buyer various defenses,
theories, excuses, or procedural requirements that might otherwise force Buyer
to delay or defer the enforcement of this Guaranty against Guarantor. Guarantor
acknowledges that Guarantor intends to allow Buyer to enforce the Guaranty
against Guarantor in such manner. All of Guarantor’s assets will be available to
satisfy Buyer’s claims against Guarantor under this Guaranty.
(d)    Continuation of Liability. Guarantor’s liability for the Guarantied
Obligations shall continue at all times until the Guarantied Obligations have
actually been paid in full.
16.    Buyer’s Disgorgement of Payments. Upon payment of all or any portion of
the Guarantied Obligations, Guarantor’s obligations under this Guaranty shall
continue and remain in full force and effect at all times until the Guarantied
Obligations have actually been paid in full, if all or any part of such payment
is, pursuant to any Insolvency Proceeding or otherwise, avoided or recovered
directly or indirectly from Buyer as a preference, fraudulent transfer, or
otherwise, irrespective of (a) any notice of revocation given by Guarantor prior
to such avoidance or recovery, or (b) payment in full of the Transactions.
Subject to the foregoing, Guarantor’s liability under this Guaranty shall
continue until all periods have expired within which Buyer could (on account of
any Insolvency Proceedings, whether or not then pending, affecting Seller or any
other person) be required to return, repay, or disgorge any amount paid at any
time on account of the Guarantied Obligations.
17.    Financial Information; Notice of Default and Litigation. To the extent
not previously delivered by Seller, Guarantor shall deliver to Buyer the
financial and reporting information described in and required by Section 11(i)
of the Repurchase Agreement with respect to Guarantor on or before the dates set
forth therein. To the extent that Seller has not previously provided notice of
same to Buyer, Guarantor shall promptly, and in any event (a) within three (3)
Business Days after Guarantor’s knowledge thereof, notify Buyer of any default
on the part of Guarantor under any Indebtedness which

11

--------------------------------------------------------------------------------



could give rise to an Event of Default, and (b) within three (3) Business Days
after service of process or Guarantor’s knowledge thereof, notify Buyer of the
commencement, or threat in writing of, any action, suit, proceeding,
investigation or arbitration involving Guarantor or any of its Affiliates or
assets or any judgment in any action, suit, proceeding, investigation or
arbitration involving Guarantor or any of its Affiliates or assets, which in any
of the foregoing cases (i) relates to any Purchased Loan, (ii) questions or
challenges the validity or enforceability of any Transaction or Transaction
Document, (iii) makes a claim or claims against Guarantor in an aggregate amount
in excess of $5,000,000 or (iv) that, individually or in the aggregate, if
adversely determined, could be reasonably likely to have a Material Adverse
Effect.
18.    No Right to Set Off. Except as otherwise expressly provided in this
Section 18 or as provided in Section 22(d) of the Repurchase Agreement, Buyer,
solely in its capacity as Buyer under the Transaction Documents, hereby waives
any right of set-off it may have or to which it may be or become entitled under
the Transaction Documents or, solely to the extent related to the Transaction
Documents, requirements of law, against Guarantor. Notwithstanding the
foregoing, upon the occurrence and during the continuance of any Event of
Default, Buyer is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all amounts owing
by Buyer or any Affiliate of Buyer under any Affiliated Hedging Transaction to
or for the credit or the account of Guarantor or its Affiliates against any and
all of the obligations of Guarantor now or hereafter existing under this
Guaranty (or against any obligations of Guarantor or its Affiliates under any
other Affiliated Hedging Transactions), irrespective of whether or not Buyer
shall have made any demand under this Guaranty (or Buyer or its Affiliate shall
have made any demand under any such other Affiliated Hedging Transaction) and
although such obligations may be contingent and unmatured. Buyer agrees promptly
to notify Guarantor after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application or this Guaranty. The rights of Buyer under this Section 18 are in
addition to other rights and remedies (including, without limitation, other
rights to set-off) which Buyer may have.
19.    Consent to Jurisdiction. Guarantor agrees that any Proceeding to enforce
this Guaranty may be brought in any state or federal court located in New York
City, New York. By executing this Guaranty, Guarantor irrevocably accepts and
submits to the exclusive personal jurisdiction of each of the aforesaid courts,
generally and unconditionally with respect to any such Proceeding. Guarantor
agrees not to assert any basis for transferring jurisdiction of any such
proceeding to another court. Guarantor further agrees that a final judgment
against Guarantor in any Proceeding shall be conclusive evidence of Guarantor’s
liability for the full amount of such judgment.
20.    Merger; No Conditions; Amendments. This Guaranty and documents referred
to herein contain the entire agreement among the parties with respect to the
matters set forth in this Guaranty. This Guaranty supersedes all prior
agreements among the parties with respect to the matters set forth in this
Guaranty. No course of prior dealings among the parties, no usage of trade, and
no parol or extrinsic evidence of any nature shall be used to supplement,
modify, or vary any terms of this Guaranty. This Guaranty is unconditional.
There are no unsatisfied conditions to the full effectiveness of this Guaranty.
No terms or provisions of this Guaranty may be changed, waived, revoked, or
amended without Buyer’s written agreement. If any provision of this Guaranty is
determined to be unenforceable, then all other provisions of this Guaranty shall
remain fully effective.
21.    Enforcement. Guarantor acknowledges that this Guaranty is an “instrument
for the payment of money only,” within the meaning of New York Civil Practice
Law and Rules Section 3213. In the event of any Proceeding between Seller or
Guarantor and Buyer, including any Proceeding in which Buyer enforces or
attempts to enforce this Guaranty or the Transactions against Seller or

12

--------------------------------------------------------------------------------



Guarantor, or in the event of any Guarantor Litigation, Guarantor shall
reimburse Buyer for all Costs of such Proceeding.
22.    Fundamental Changes. Guarantor shall not wind up, liquidate, or dissolve
its affairs or enter into any transaction of merger or consolidation, or sell,
lease, or otherwise dispose of (or agree to do any of the foregoing) all or
substantially all of its property or assets, without Buyer’s prior written
consent, except that so long as no Event of Default exists or would result
therefrom, Guarantor may merge into or consolidate with another Person so long
as (a) such merger or consolidation would not result in a Change of Control, (b)
the continuing or surviving Person is the Guarantor, and (c) immediately
following such merger or consolidation, the majority of the members of the board
of directors (or the applicable equivalent) of the continuing or surviving
Person are the same as the majority of the members of the board of directors (or
applicable equivalent) of the Guarantor immediately prior to such merger or
consolidation.
23.    Further Assurances. Guarantor shall execute and deliver such further
documents, and perform such further acts, as Buyer may reasonably request to
achieve the intent of the parties as expressed in this Guaranty, provided in
each case that any such documentation is consistent with this Guaranty and with
the Transaction Documents.
24.    Certain Entities. If Seller or Guarantor is a partnership, limited
liability company, or other unincorporated association, then: (a) Guarantor’s
liability shall not be impaired by changes in the name or composition of Seller
or Guarantor; and (b) the withdrawal or removal of any partner(s) or member(s)
of Seller or Guarantor shall not diminish Guarantor’s liability or (if Guarantor
is a partnership) the liability of any withdrawing general partners of
Guarantor.
25.    Counterparts. This Guaranty may be executed in counterparts each of which
so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument. Delivery by
telecopier or other electronic transmission (including a .pdf e-mail
transmission) of an executed counterpart of a signature page to this Guaranty
shall be effective as delivery of an original executed counterpart of this
Guaranty.
26.    WAIVER OF TRIAL BY JURY. GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING FROM OR RELATING TO THIS GUARANTY OR THE TRANSACTION
DOCUMENTS OR ANY OBLIGATION(S) OF GUARANTOR HEREUNDER OR UNDER THE TRANSACTION
DOCUMENTS.
27.    Miscellaneous.
(a)    Assignability. Buyer may assign the rights under this Guaranty (in whole
or in part) together with any one or more of the Transaction Documents in
accordance with Section 18 of the Repurchase Agreement without in any way
affecting Guarantor’s liability. Upon request in connection with any such
assignment Guarantor shall deliver such documentation as Buyer shall reasonably
request. This Guaranty shall benefit Buyer and its successors and assigns and
shall bind Guarantor and its heirs, executors, administrators, successors and
assigns. Guarantor may not assign this Guaranty in whole or in part without the
prior written consent of Buyer.
(b)    Notices. All notices, requests, and demands to be made under this
Guaranty shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) hand delivery, with proof of attempted delivery,
(b) certified or registered United States mail, postage prepaid, (c) expedited
prepaid delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or (d) by email provided that such email
notice must also be delivered by

13

--------------------------------------------------------------------------------



one of the means set forth in (a), (b) or (c) above, to the address set forth in
Annex I attached to this Guaranty or at such other address and person as shall
be designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Section 27(b). A notice shall be deemed to have been given: (a) in the case of
hand delivery, at the time of delivery, (b) in the case of registered or
certified mail, when delivered on a Business Day, (c) in the case of expedited
prepaid delivery upon delivery on a Business Day, or (d) in the case of email,
upon delivery such email; provided that (i) such email notice was also delivered
by one of the means set forth in (a), (b) or (c) above (which may arrive after
such email), and (ii) the transmitting party did not receive an electronic
notice of a transmission failure. A party receiving a notice which does not
comply with the technical requirements for notice under this Section may elect
to waive any deficiencies and treat the notice as having been properly given.
(c)    Interpretation. This Guaranty shall be enforced and interpreted according
to the laws of the State, including Section 5-1401 of the General Obligations
Law, but otherwise disregarding its rules on conflicts of laws. The word
“include” and its variants shall be interpreted in each case as if followed by
the words “without limitation.”
28.    Business Purposes. Guarantor acknowledges that this Guaranty is executed
and delivered for business and commercial purposes, and not for personal,
family, household, consumer, or agricultural purposes. Guarantor acknowledges
that Guarantor is not entitled to, and does not require the benefits of, any
rights, protections, or disclosures that would or may be required if this
Guaranty were given for personal, family, household, consumer, or agricultural
purposes. Guarantor acknowledges that none of Guarantor’s obligation(s) under
this Guaranty constitute(s) a “debt” within the meaning of the United States
Fair Debt Collection Practices Act, 15 U.S.C. § 1692a(5), and accordingly
compliance with the requirements of such Act is not required if Buyer (directly
or acting through its counsel) makes any demand or commences any action to
enforce this Guaranty.
29.    No Third-Party Beneficiaries. This Guaranty is executed and delivered for
the benefit of Buyer and its successors and assigns, and is not intended to
benefit any third party.
30.    CERTAIN ACKNOWLEDGMENTS BY GUARANTOR. GUARANTOR ACKNOWLEDGES THAT BEFORE
EXECUTING THIS GUARANTY: (A) GUARANTOR HAS HAD THE OPPORTUNITY TO REVIEW IT WITH
AN ATTORNEY OF GUARANTOR’S CHOICE; (B) BUYER HAS RECOMMENDED TO GUARANTOR THAT
GUARANTOR OBTAIN SEPARATE COUNSEL, INDEPENDENT OF SELLER’S COUNSEL, REGARDING
THIS GUARANTY; AND (C) GUARANTOR HAS CAREFULLY READ THIS GUARANTY AND UNDERSTOOD
THE MEANING AND EFFECT OF ITS TERMS, INCLUDING ALL WAIVERS AND ACKNOWLEDGMENTS
CONTAINED IN THIS GUARANTY AND THE FULL EFFECT OF SUCH WAIVERS AND THE SCOPE OF
GUARANTOR’S OBLIGATIONS UNDER THIS GUARANTY.
31.    Joint and Several. The obligations of each Guarantor hereunder are joint
and several.


[NO FURTHER TEXT ON THIS PAGE]



14

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the day
first written above.
 
GUARANTOR:
 


NORTHSTAR REAL ESTATE INCOME II, INC.,
a Maryland corporation




By: /s/ Ronald J. Lieberman
Name: Ronald J. Lieberman
Title: Executive Vice President, General Counsel & Secretary




 
NORTHSTAR REAL ESTATE INCOME OPERATING PARTNERSHIP II, LP,
a Delaware limited partnership


  By: NorthStar Real Estate Income II, Inc., a Maryland
corporation, its general partner




By: /s/ Ronald J. Lieberman
Name: Ronald J. Lieberman
Title: Executive Vice President, General Counsel & Secretary






15